

EXHIBIT 10.1


SECOND AMENDED AND RESTATED
ROSS STORES, INC.
INCENTIVE COMPENSATION PLAN


(As Amended Effective May 18, 2016)


1.ESTABLISHMENT, PURPOSE, TERM OF PLAN.
1.1     Establishment. The Amended and Restated Ross Stores, Inc. Incentive
Compensation Plan was amended and restated in its entirety as the Second Amended
and Restated Ross Stores, Inc. Incentive Compensation Plan (the “Plan”)
effective as of May 18, 2006, the date of its approval by the stockholders of
the Company, and is hereby further amended effective as of May 18, 2016, the
date of its reapproval by the stockholders of the Company (the “Effective
Date”).
1.2     Purpose. The purposes of the Plan is to advance the interests of the
Company and its stockholders by providing an incentive to management and other
key employees of the Company to meet or exceed pre-established, corporate and
individual performance goals.
1.3     Term of Plan. The Plan shall continue in effect until its termination by
the Committee.
2.     DEFINITIONS AND CONSTRUCTION.
2.1     Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:
(a)     “Affiliate” means (i) an entity that directly, or indirectly through one
or more intermediary entities, controls the Company or (ii) an entity that is
controlled by the Company directly or indirectly through one or more
intermediary entities. For this purpose, the term “control” (including the term
“controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise.
(b)     “Award” means an incentive award granted under the Plan.
(c)     “Award Formula” means, for any Award, a formula or table established by
the Committee which provides the basis for computing the value of the Award at
one or more threshold levels of attainment of the applicable Performance Goal(s)
as of the end of the applicable Performance Period.
(d)     “Board” means the Board of Directors of the Company.
(e)     “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations or administrative guidelines promulgated thereunder.


WEST\20812373.10    1

--------------------------------------------------------------------------------



EXHIBIT 10.1


(f)     “Change in Control” means the occurrence of any of the following:
(i)     any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
(1) a trustee or other fiduciary holding stock of the Company under an employee
benefit plan of a Participating Company or (2) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the stock of the Company, becomes the
“beneficial owner” (as defined in Rule 13d‑3 promulgated under the Exchange
Act), directly or indirectly, of stock of the Company representing more than
fifty percent (50%) of the total combined voting power of the Company’s
then‑outstanding voting stock; or
(ii)     an Ownership Change Event or a series of related Ownership Change
Events (collectively, a “Transaction”) wherein the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting stock of the
Company or, in the event of a sale of assets, of the corporation or corporations
to which the assets of the Company were transferred (the “Transferee
Corporation(s)”).
For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
stock of one or more corporations which, as a result of the Transaction, own the
Company or the Transferee Corporation(s), as the case may be, either directly or
through one or more subsidiary corporations. The Board shall have the right to
determine whether multiple Ownership Change Events are related, and its
determination shall be final, binding and conclusive.
(g)     “Committee” means the Compensation Committee or other committee of one
or more members of the Board duly appointed to administer the Plan and having
such powers as shall be specified by the Board. If no committee of the Board has
been appointed to administer the Plan, the Board shall exercise all of the
powers of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.
(h)     “Company” means Ross Stores, Inc., a Delaware corporation, or any
successor corporation thereto.
(i)     “Covered Employee” means any Employee who is or may become a “covered
employee” as defined in Section 162(m), or any successor statute, and who is
designated, either as an individual Employee or a member of a class of
Employees, by the Committee no later than the earlier of (i) the date ninety
(90) days after the beginning of the applicable Performance Period, or (ii) the
date on which twenty-five percent (25%) of the Performance Period has elapsed,
as a “Covered Employee” under this Plan for such applicable Performance Period.


WEST\20812373.10    2

--------------------------------------------------------------------------------



EXHIBIT 10.1


(j)     “Employee” means any person treated as an employee (including an officer
or a member of the Board who is also treated as an employee) in the records of a
Participating Company.
(k)     “Executive Officer” mean a person who, on the last day of a Fiscal Year,
is then serving as the Chief Executive Officer, the President, an Executive Vice
President or a Senior Vice President of the Company.
(l)     “Fiscal Year” means a fiscal year of the Company.
(m)     “Outside Director” means a member of the Board who (i) is not a current
employee of the Company or a member of an affiliated group of corporations
within the meaning of Section 162(m) (together with the Company, the “Affiliated
Group”); (ii) is not a former employee of the Affiliated Group who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year; (iii) has not been an officer of the
Affiliated Group; and (iv) does not receive remuneration within the meaning of
Section 162(m) from the Affiliated Group, either directly or indirectly, in any
capacity other than as a member of the Board.
(n)     “Ownership Change Event” means the occurrence of any of the following
with respect to the Company: (i) the direct or indirect sale or exchange in a
single or series of related transactions by the stockholders of the Company of
more than fifty percent (50%) of the voting stock of the Company; (ii) a merger
or consolidation in which the Company is a party; or (iii) the sale, exchange,
or transfer of all or substantially all of the assets of the Company (other than
a sale, exchange or transfer to one or more subsidiaries of the Company).
(o)     “Participant” means any eligible person who has been granted one or more
Awards.
(p)     “Participating Company” means the Company or any Affiliate.
(q)     “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of Section 162(m) for certain performance-based
compensation paid to Covered Employees.
(r)     “Performance Goal” means a performance goal established by the Committee
pursuant to Section 5.1.
(s)     “Performance Measure” means a measure of business or financial
performance described in Section 5.2.
(t)     “Performance Period” means a period established by the Committee
pursuant to Section 5.1 at the end of which one or more Performance Goals are to
be measured.
(u)     “Performance Targets” mean levels of attainment with respect to one or
more Performance Measures, as described in Section 5.2.


WEST\20812373.10    3

--------------------------------------------------------------------------------



EXHIBIT 10.1


(v)     “Section 162(m)” means Section 162(m) of the Code.
(w)     “Section 409A” means Section Section 409A of the Code.
(x)     “Service” means a Participant’s employment with a Participating Company
in the capacity of an Employee. A Participant’s Service shall be deemed to have
terminated if the Participant ceases to be an Employee, even if the Participant
continues to render service to a Participating Company in a capacity other than
as an Employee. A Participant’s Service shall not be deemed to have terminated
if the Participant takes any military leave, sick leave, or other bona fide
leave of absence approved by the Company. Subject to the foregoing, the Company,
in its discretion, shall determine whether a Participant’s Service has
terminated and the effective date of such termination.
(y)     “Short-Term Deferral Period” means the period ending on the later of
(i) the 15th day of the third month following the end of the Participant’s first
taxable year in which the applicable Award is no longer subject to a substantial
risk of forfeiture or (ii) the 15th day of the third month following the end of
the Company’s first taxable year in which the applicable Award is no longer
subject to a substantial risk of forfeiture. For this purpose, the term
“substantial risk of forfeiture” shall have the meaning set forth in any
applicable U.S. Treasury Regulations or other applicable guidance promulgated
pursuant to Section 409A.
2.2     Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.
3.     ADMINISTRATION.
3.1     Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such Award.
3.2     Administration in Compliance with Section 162(m). The Board shall
establish a Committee of composed solely of two or more Outside Directors to
administer the Plan with respect to any Award granted to a Covered Employee
which might reasonably be anticipated to result in the payment of employee
remuneration that would otherwise exceed the limit on employee remuneration
deductible for income tax purposes pursuant to Section 162(m).
3.3     Authority of Officers. Any Executive Officer of the Company shall have
the authority to act on behalf of the Company with respect to any matter, right,
obligation, determination or election which is the responsibility of or which is
allocated to the Company herein, provided the Executive Officer has apparent
authority with respect to such matter, right, obligation, determination or
election. The Committee may, in its discretion, delegate to the Chief Executive
Officer of the Company the authority to grant one or more Awards to any eligible


WEST\20812373.10    4

--------------------------------------------------------------------------------



EXHIBIT 10.1


Employee, other than a person who, at the time of such grant, is an Executive
Officer and to otherwise exercise the powers of the Committee as set forth in
Section 3.4 with respect to such Awards without further approval of the
Committee, provided that each such Award shall conform to the provisions of the
Plan and such other guidelines as shall be established from time to time by the
Committee.
3.4    Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:
(a)    to determine the persons to whom, and the time or times at which Awards
shall be granted;
(b)    to determine the Award Formula, Performance Measure(s), Performance
Targets, Performance Period, Performance Goal(s) and all other terms, conditions
and restrictions applicable to each Award (which need not be identical) and the
extent to which such Performance Goal(s) have been attained;
(c)    to amend, modify or adjust any Award or Award Formula or to waive any
restrictions or conditions applicable to any Award;
(d)    to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt supplements to, or alternative versions of, the Plan,
including, without limitation, as the Committee deems necessary or desirable to
comply with the laws of, or to accommodate the tax policy or custom of, foreign
jurisdictions whose citizens may be granted Awards; and
(e)    to correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award and to make all other determinations and take such
other actions with respect to the Plan or any Award as the Committee may deem
advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.
3.5    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or officers or employees of the Company,
members of the Board and any officers or employees of the Company to whom
authority to act for the Board or the Company is delegated shall be indemnified
by the Company against all reasonable expenses, including attorneys’ fees,
actually and necessarily incurred in connection with the defense of any action,
suit or proceeding, or in connection with any appeal therein, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or


WEST\20812373.10    5

--------------------------------------------------------------------------------



EXHIBIT 10.1


proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
4.    ELIGIBILITY AND AWARD LIMITATION.
4.1    Persons Eligible for Awards. Awards may be granted only to Employees who
are managers or key employees of a Participating Company and who are designated
as Participants by the Committee. No person whose Service commences or
recommences after October 31 of any Fiscal Year shall be eligible to be granted
an Award with respect to such Fiscal Year.
4.2    Maximum Award. No Participant may be granted an Award which would result
in the Participant receiving in settlement of the Award for each Fiscal Year
contained in the Performance Period for such Award an amount in excess of
$8,000,000.
5.    GRANT OF AWARDS.
Subject to the provisions of the Plan, the Committee, at any time and from time
to time, may grant Awards in such amounts and upon such conditions as it shall
determine, subject to the following:
5.1    Establishment of Performance Period, Performance Goals and Award Formula.
In granting each Award, the Committee shall establish in writing the applicable
Performance Period, Award Formula and one or more Performance Goals which, when
measured at the end of the Performance Period, shall determine on the basis of
the Award Formula the final value of the Award to be paid to the Participant.
The Committee may, in its discretion, establish different Award Formulas
applicable to different classes, categories, positions or organizational levels
of Participants or to individual Participants. In establishing the Performance
Periods, Performance Goals and Award Formulas, the Committee shall take into
account the recommendations of the Management Committee of the Company. Unless
otherwise permitted in compliance with the requirements under Section 162(m)
with respect to each Award intended to result in the payment of
Performance-Based Compensation, the Committee shall establish the applicable
Performance Period, Performance Goal(s) and Award Formula no later than the
earlier of (a) the date ninety (90) days after the commencement of the
Performance Period or (b) the date on which 25% of the Performance Period has
elapsed, and, in any event, at a time when the outcome of the Performance
Goal(s) remains substantially uncertain. Once established, the Performance
Goal(s) and Award Formula applicable and Award granted to a Covered Employee
shall not be changed.
5.2    Measurement of Performance Goals. The Committee shall establish
Performance Goals on the basis of Performance Targets to be attained with
respect to one or more Performance Measures, subject to the following:
(a)    Performance Measures. Performance Measures shall have the same meanings
as used in the Company’s financial statements, or, if such terms are not used in
the Company’s financial statements, they shall have the meaning applied pursuant
to generally


WEST\20812373.10    6

--------------------------------------------------------------------------------



EXHIBIT 10.1


accepted accounting principles, or as used generally in the Company’s industry.
Performance Measures shall be calculated with respect to the Company and each
Affiliate consolidated therewith for financial reporting purposes or such
division or other business unit as may be selected by the Committee. For
purposes of the Plan, the Performance Measures applicable to an Award shall be
calculated in accordance with generally accepted accounting principles, but
prior to the accrual or payment of any performance award for the same
Performance Period and excluding the effect (whether positive or negative) of
any change in accounting standards or any unusual or infrequently occurring
event or transaction, as determined by the Committee, occurring after the
establishment of the Performance Goals applicable to the Award. Each such
adjustment, if any, shall be made solely for the purpose of providing a
consistent basis from period to period for the calculation of Performance
Measures in order to prevent the dilution or enlargement of the Participant’s
rights with respect to an Award. Performance Measures may be one or more of the
following, as determined by the Committee:
(i)    revenue;
(ii)    sales;
(iii)    expenses;
(iv)    operating income;
(v)    gross margin;
(vi)    operating margin;
(vii)    earnings before any one or more of: stock-based compensation expense,
interest, taxes, depreciation and amortization;
(viii)    pre-tax profit;
(ix)    net operating income;
(x)    net income;
(xi)    economic value added;
(xii)    free cash flow;
(xiii)    operating cash flow;
(xiv)    stock price;
(xv)    earnings per share;
(xvi)    return on stockholder equity;
(xvii)    return on capital;


WEST\20812373.10    7

--------------------------------------------------------------------------------



EXHIBIT 10.1


(xviii)    return on assets;
(xix)    return on investment;
(xx)    employee retention;
(xxi)    market share;
(xxii)    customer satisfaction;
(xxiii)    completion of an identified special project; and
(xxiv)    completion of a joint venture or other corporate transaction.
(g)    Performance Targets. Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of an
Award determined under the applicable Award Formula by the level attained during
the applicable Performance Period. A Performance Target may be stated as an
absolute value or as a value determined relative to an index, budget or other
standard selected by the Committee.
5.3    Discretionary Adjustment of Award Formulas. In its discretion, the
Committee may, either at the time it grants an Award or at any time thereafter,
provide for the adjustment of the Award Formula applicable to an Award granted
to any Participant who is not an Executive Officer or otherwise a Covered
Employee to reflect such Participant’s individual performance in his or her
position with a Participating Company or such other factors as the Committee may
determine. However, once established in accordance with Section 5.1, the
Committee shall have no discretion to alter an Award Formula applicable to any
Award granted to an Executive Officer or Covered Employee.
5.4    New or Promoted Employees. Any Award granted by the Committee to an
Employee who becomes eligible to participate in the Plan following the
commencement of a Fiscal Year, whether as a result of hiring or promotion, shall
provide for an Award Formula prorated on the basis the length of the Fiscal Year
remaining from the date on which the Employee becomes eligible to participate.
If a Participant previously granted an Award for a Fiscal Year is promoted to a
position within a category of Participants for which the Committee has
established a more favorable Award Formula, the more favorable Award Formula
shall be applied on a pro rata basis to that portion of the Fiscal Year
remaining from the date of the Employee’s promotion, and the original Award
Formula shall be applied on a pro rata basis to that portion of the Fiscal Year
preceding the date of promotion. Notwithstanding the foregoing, no discretionary
adjustment pursuant to Section 5.3 or Section 6.2 may be made to any Award held
by a Participant who is promoted to a position of an Executive Officer or
Covered Employee following the commencement of a Fiscal Year.
5.5    Notice to Participants. The Company shall notify each Participant of the
terms of the Award granted to him or her, including the Performance Period,
Performance Goal(s) and Award Formula.


WEST\20812373.10    8

--------------------------------------------------------------------------------



EXHIBIT 10.1


6.    SETTLEMENT OF AWARDS.
6.1    Determination of Final Award Values. As soon as practicable following the
completion of the Performance Period applicable to each Award, the Committee
shall certify in writing the extent to which the applicable Performance Goals
have been attained and the resulting final value of the Award earned by the
Participant and to be paid upon its settlement in accordance with the applicable
Award Formula. Except as provided in Section 6.2, the Committee shall have no
discretion to increase the value of an Award payable upon its settlement in
excess of the amount called for by the terms of the applicable Award Formula on
the basis of the degree of attainment of the Performance Goals as certified by
the Committee.
6.2    Adjustment for Exceptional Individual Performance. In the event that the
Performance Goals are not attained under an Award having a Performance Period
consisting of a Fiscal Year, as a result of which no amount would otherwise be
payable on the basis of the Award Formula applicable to such Award, but the
Company is profitable for such Fiscal Year in the judgment of the Committee, a
Participant granted such Award who is not an Executive Officer or otherwise a
Covered Employee and who has received an individual performance appraisal rating
of “exceptional” shall be eligible, at the discretion of the Committee, to
receive the amount of the final Award value that would have become payable to
the Participant under the applicable Award Formula had 100% of the Performance
Goals been attained and had the Participant received an individual performance
appraisal rating of “good.”
6.3    Effect of Leaves of Absence. Unless otherwise required by law or Company
policy, payment of the final value of an Award held by a Participant who has
taken in excess of thirty (30) days of military leave, sick leave or other
approved leaves of absence during any one or more Fiscal Years contained in the
Performance Period applicable to the Award shall be prorated on the basis of the
number of days of the Participant’s Service during the Performance Period on
which the Participant was not on a leave of absence.
6.4    Notice to Participants. As soon as practicable following the Committee’s
determination and certification in accordance with Section 6.1 with respect to
an Award, the Company shall notify the Participant of the determination of the
Committee.
6.5    Payment in Settlement of Awards. As soon as practicable following the
Committee’s determination and certification in accordance with Section 6.1 with
respect to an Award, but in any event within the Short-Term Deferral Period,
payment shall be made to the Participant of the resulting final value, if any,
of such Award (subject to applicable tax withholding); provided, however, that,
except as otherwise provided by Section 8.1, a Participant shall not be eligible
to receive a payment under the Award unless the Participant remains an active,
full-time Employee on the payment date. For this purpose, a Participant on an
approved leave of absence shall be deemed to be an active Employee. All such
payments shall be made in cash or by check.
6.6    Tax Withholding. The Company shall have the right to deduct from any and
all payments made under the Plan or otherwise all federal, state, local and
foreign taxes, if any, required by law to be withheld by the Company with
respect to any such payment.


WEST\20812373.10    9

--------------------------------------------------------------------------------



EXHIBIT 10.1


7.    EFFECT OF TERMINATION OF SERVICE.
Except as otherwise provided by Section 8.1, if a Participant’s Service
terminates for any reason or no reason prior to the date of payment of the final
value of an Award held by the Participant, the Participant shall immediately
forfeit the Award and shall be entitled to receive no payment therefor.
8.    CHANGE IN CONTROL.
8.1    Effect of Change in Control. Unless otherwise provided by a contract of
employment between the Participant and a Participating Company, in the event of
the consummation of a Change in Control prior to the completion of the
Performance Period applicable to the Participant’s Award and provided that the
Participant’s Service has not terminated prior to the date of the Change in
Control, the Award shall become payable, effective as of the date of the Change
in Control, in the amount that would constitute the final value of the Award
determined in accordance with the Award Formula had 100% of the Performance
Goals for the Performance Period been attained and had the Participant (if not
an Executive Officer) received an individual performance rating of “good;”
provided, however, that such amount shall be prorated on the basis of the number
of days of the Participant’s Service during the Performance Period prior to the
date of the Change in Control. Subject to Section 8.2, payment pursuant to this
Section 8.1 (subject to applicable tax withholding) shall be made in cash or by
check within thirty (30) days following the date of the Change in Control
regardless of whether or not the Participant’s Service has terminated on or
after the date of the Change in Control.
8.2    Federal Excise Tax Under Section 4999 of the Code.
(a)    Excess Parachute Payment. In the event that any payment pursuant to an
Award and any other payment or benefit received or to be received by the
Participant would subject the Participant to any excise tax pursuant to Section
4999 of the Code due to the characterization of such payment or benefit as an
excess parachute payment under Section 280G of the Code, the Participant may
elect, in his or her sole discretion, to reduce the amount of any payment called
for under the Award in order to avoid such characterization.
(b)    Determination by Independent Accountants. To aid the Participant in
making any election called for under Section 8.2(a), upon the occurrence of any
event that might reasonably be anticipated to give rise to a payment under
Section 8.1 (an “Event”), the Company shall promptly request a determination in
writing by independent public accountants selected by the Company (the
“Accountants”). Unless the Company and the Participant otherwise agree in
writing, the Accountants shall determine and report to the Company and the
Participant within twenty (20) days of the date of the Event the amount of such
payments and benefits which would produce the greatest after-tax benefit to the
Participant. For the purposes of such determination, the Accountants may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Participant shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make their required determination. The


WEST\20812373.10    10

--------------------------------------------------------------------------------



EXHIBIT 10.1


Company shall bear all fees and expenses the Accountants may reasonably charge
in connection with their services contemplated by this Section 8.2(b).
9.    AMENDMENT OR TERMINATION OF THE PLAN.
The Plan, as set forth in this document, represents the general guidelines the
Company presently intends to utilize to determine what Awards, if any, will be
granted and paid. If, however, at the sole discretion of the Committee, the
Company’s best interest is served by applying different guidelines to certain
individuals, or to individuals under special or unusual circumstances, it
reserves the right to do so by notice to such individuals at any time, or from
time to time. To the extent that such applications are contrary to any
provisions of the Plan, the Plan will be deemed amended to such extent. The
Committee may terminate or amend the Plan at any time; provided, however, that
in amending the Plan the Committee shall take into account whether the approval
of the Company’s stockholders of such amendment may be required in order to
continue to qualify amounts paid pursuant to the Plan as Performance-Based
Compensation.
10.    MISCELLANEOUS PROVISIONS.
10.1    Nontransferability of Awards. Prior to settlement in accordance with the
provisions of the Plan, no Awards may be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except by will or by the laws of descent and distribution. All rights with
respect to an Award granted to a Participant hereunder shall be exercisable
during his or her lifetime only by such Participant.
10.2    Rights as Employee. No person, even though eligible pursuant to
Section 4, shall have a right to be selected as a Participant, or, having been
so selected, to be selected again as a Participant. Nothing in the Plan or any
Award granted under the Plan shall confer on any Participant a right to remain
an Employee or interfere with or limit in any way the right of the Company to
terminate the Participant’s Service at any time.
10.3    Beneficiary Designation. Each Participant may file with the Company a
written designation of a beneficiary who is to receive any benefit under the
Plan to which the Participant is entitled in the event of such Participant’s
death before he or she receives any or all of such benefit. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. If a
married Participant designates a beneficiary other than the Participant’s
spouse, the effectiveness of such designation shall be subject to the consent of
the Participant’s spouse. If a Participant dies without an effective designation
of a beneficiary who is living at the time of the Participant’s death, the
Company will pay any remaining unpaid benefits to the Participant’s legal
representative.
10.4    Unfunded Obligation. Any amounts payable to Participants pursuant to the
Plan shall be unfunded obligations for all purposes, including, without
limitation, Title I of


WEST\20812373.10    11

--------------------------------------------------------------------------------



EXHIBIT 10.1


the Employee Retirement Income Security Act of 1974. The Company shall not be
required to segregate any monies from its general funds, or to create any
trusts, or establish any special accounts with respect to such obligations. The
Company shall retain at all times beneficial ownership of any investments,
including trust investments, which the Company may make to fulfill its payment
obligations hereunder. Any investments or the creation or maintenance of any
trust or any Participant account shall not create or constitute a trust or
fiduciary relationship between the Committee or the Company and a Participant,
or otherwise create any vested or beneficial interest in any Participant or the
Participant’s creditors in any assets of the Company. The Participants shall
have no claim against the Company for any changes in the value of any assets
which may be invested or reinvested by the Company with respect to the Plan.
10.5    Applicable Law. The Plan shall be governed by the laws of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.
10.6    Treatment of Awards Outstanding on Effective Date. Notwithstanding any
other provision of the Plan to the contrary, each Award granted under a prior
version of the Plan and remaining outstanding on the Effective Date shall,
following the Effective Date, be treated as having been granted under and
governed by the terms and conditions of the Plan as in effect on the date of
grant of such Award. For purposes of the preceding sentence, such prior versions
of the Plan include the Ross Stores, Inc. Incentive Compensation Plan adopted on
May 30, 1996, the Amended and Restated Ross Stores, Inc. Incentive Compensation
Plan adopted on March 16, 2000, and the Second Amended and Restated Ross Stores,
Inc. Incentive Compensation Plan adopted on May 18, 2006 and reapproved by the
stockholders on May 18, 2011.
10.7    Compliance with Section 409A. The provisions of the Plan are intended to
comply with the requirements of Section 409A, and the Plan shall be so
construed. Notwithstanding any other provision of the Plan to the contrary, the
Committee may, in its sole and absolute discretion and without the consent of
any Participant, amend the Plan to take effect retroactively or otherwise as it
deems necessary or advisable for the purpose of conforming the Plan to the
requirements of Section 409A. The payment of any and all Awards granted under a
prior version of the Plan after October 3, 2004 shall conform to the applicable
payment provisions of the Plan and not to the provisions of such prior version
of the Plan.
IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Second Amended and Restated Ross Stores, Inc. Incentive
Compensation Plan as duly adopted by the Compensation Committee on March 16,
2006 and amended effective as of May 18, 2016.


/s/J. Call
Secretary









WEST\20812373.10    12

--------------------------------------------------------------------------------






PLAN HISTORY


March 14, 1988
Board adopts Incentive Compensation Plan (“Initial Plan”)
May 30, 1996
Stockholders approve Initial Plan.
March 16, 2000
Board amends and restates Initial Plan as the Amended and Restated Incentive
Compensation Plan (“Amended and Restated Plan”).
May 31, 2001
Stockholders reapprove Amended and Restated Plan for purposes of complying with
the frequency of disclosure requirement under Treas. Reg. 1.162-27(3)(4)(vi).
March 16, 2006
Compensation Committee amends and restates the Amended and Restated Plan as the
Second Amended and Restated Ross Stores, Inc. Incentive Compensation Plan
(“Second Amended and Restated Plan”).
May 18, 2006
Stockholders approve Second Amended and Restated Plan, including for purposes of
complying with the frequency of disclosure requirement under Treas. Reg.
1.162-27(3)(4)(vi).
May 18, 2011
Stockholders reapprove Second Amended and Restated Plan, including for purposes
of complying with the frequency of disclosure requirement under Treas. Reg.
1.162-27(3)(4)(vi).
May 18, 2016
Stockholders reapprove Second Amended and Restated Plan, including for purposes
of complying with the frequency of disclosure requirement under Treas. Reg.
1.162-27(3)(4)(vi), including an increase in the maximum award from $4 million
to $8 million for each fiscal year in a performance period.
 
 
 
 
IMPORTANT NOTE: IRC 162(m) 5 year reapproval of performance goals
Because the Committee may change the targets under performance goals,
Section 162(m) requires stockholder reapproval of the material terms of
performance goals no later than the annual meeting in the 5th year following the
year in which the public company stockholders initially approved such material
terms. See Treas. Reg. 1.162-27(e)(4)(vi).
 
 
 
 





WEST\20812373.10    